Citation Nr: 1536042	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability.

2.  Entitlement to service connection for an autoimmune disease to include as secondary to exposure to contaminated waters at Camp Lejeune.

3.  Entitlement to service connection for nodular scleritis to include as secondary to exposure to contaminated waters at Camp Lejeune.

4.  Entitlement to service connection for neutropenia to include as secondary to exposure to contaminated waters at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

As explained below, the RO has reopened and denied the Veteran's claim for a stomach disorder to include irritable bowel syndrome (IBS).  VA must consider his potential entitlement to benefits, not only just for IBS, but also for any other gastrointestinal disorder that has been diagnosed to include gastroesophageal reflux disease (GERD), hiatal hernia, and diverticulosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he/ she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   

The claims for service connection for a gastrointestinal disorder, an autoimmune disorder, nodular scleritis, and neutropenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1974, the Board denied a claim of entitlement to service connection for "nervous stomach." 

2.  The evidence added to the record since the March 1974 Board decisions is new and relates to the unestablished fact of a current disability(ies).  


CONCLUSION OF LAW

The Board's March 1974 decision is final; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

At the time of the March 1974 Board decision, there was no objective evidence of record showing a then-current diagnosis of a chronic gastrointestinal disorder.  Since the March 1974 Board decision, new medical evidence has been received, showing current findings of gastrointestinal disorders.  

As the new medical evidence of current diagnoses and/or findings relates to the unestablished fact of a current disability(ies), an element of service connection necessary to substantiate the claim, it is also material.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a gastrointestinal disorder.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).

ORDER

The claim for service connection for a gastrointestinal disorder is reopened.


REMAND

The Veteran contends that he has an autoimmune disease, neutropenia, nodular scleritis, and a gastrointestinal disorder to include IBS, as result of exposure to the contaminated waters at Camp Lejeune.  In regard to the Veteran's claims for service connection, the record contains conflicting medical opinions that for various reasons are inadequate to properly adjudicate the claims.  Therefore additional commentary is needed.  

Regarding the Veteran's claim for gastrointestinal disorder, a private examiner raises the issue of secondary service connection (to his service connected psychiatric disorder).  The laws and regulations that pertain to secondary service connection was not included in either the August 2012 statement of the case (SOC) or April 2014 supplemental statement of the case (SSOC).  A SSOC should be issued that include these laws and regulations.    

The e-folders contain various medical reports which indicate that the record is not complete.  For instance, November 1997 VA outpatient report indicates that the Veteran appealed a Social Security Disability Insurance (SSDI) determination.  Medical records associated with this claim have not been obtained.  Moreover there are various reports from private physicians but it appears that only partial clinical records or in some cases no records have been obtained from these physicians. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's 1997 SSA/SSDI records, including any medical records considered in determining his potential entitlement to benefits from that agency.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2014.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Goulding, 44 Pleasant St., Malden, Massachusetts; Dr. C.D. Taylor, Chief of Hematology/Oncology at Cambridge Health Alliance (approximate date of treatment, 1981-2010); Dr. C.S. Foster (approximate date of treatment, 2007-2009); Dr. A. Criss (approximate date of treatment, 1981); Dr. J. Mann (approximate date of treatment, 1981); Dr. C. Kim (approximate date of treatment, 2007-2009); Dr. V.A. Cassano (approximate date of treatment, 2014), and any other outstanding private medical records that pertain to the claimed disabilities.

4.  Upon receipt of all additional records, schedule appropriate VA compensation examinations for:

a) an opinion regarding the etiology of neutropenia: the examiner should determine whether the Veteran's neutropenia is congenital?  If so, is it a "disease" or "defect"?  If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

If instead a "defect," an opinion is needed as to whether it is as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.

Conversely, if not a congenital/development disease or defect, what is the likelihood (50 percent or greater probability) this disability is related to his military service to include contaminated waters at Camp Lejeune.

"Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

In providing these opinions, the examiner should also acknowledge the various medical opinions of records to include the January 2008 comments of VA physician Dr. M. York; January 2010 opinion of Dr. C. D. Taylor; the July 2010 VA opinion regarding the genetic origins of neutropenia; May 2011 VA opinion of Dr. R.S. Sprague; October 2012 VA opinion of Dr. N. Frank; and May 2014 opinion of Dr. V.A. Cassano.   

b) an opinion regarding the etiology of nodular scleritis, specifically the likelihood (50 percent or greater probability) this disability is related to his military service to include contaminated waters at Camp Lejeune and/or November 1972 treatment for conjunctivitis during military service.

In providing this opinion, the examiner should also acknowledge the various medical observations of records, to include the 2009 diagnostic impressions of Dr. C.S. Foster; the November 2010 VA optometrist opinion of Dr. D. Iandolo; May 2011 VA opinion of Dr. R.S. Sprague; and a May 2014 opinion of V.A. Cassano.   

c) an opinion regarding the etiology of the variously diagnosed gastrointestinal disorder.  The examiner should identify all current gastrointestinal disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder had its clinical onset during active service or is related to any incident of service, to include treatment for stomach complaints as well as his exposure to contaminated water at Camp Lejeune.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disorder was either (i) caused by, or (ii) aggravated by, his service-connected psychiatric disorder.

In providing this opinion, the examiner should also acknowledge the various medical observations of records to include the inservice treatment for gastrointestinal complaints; the February 1974 VA treatment for diarrhea; the May 2011 VA opinion of Dr. R.S. Sprague; and the May 2014 opinion of V.A. Cassano.   

d) an opinion regarding the etiology of an autoimmune disease.  The examiner should identify any autoimmune disease found to be present.  If present the examiner should provide an opinion as to whether it is at least as likely as not that any autoimmune disorder had its clinical onset during active service or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.  

If the examiner finds that an auto immune disease is related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scleritis was either (i) caused by, or (ii) aggravated by, the diagnosed autoimmune disorder.

In providing this opinion, the examiner should also acknowledge the various medical observations, of record, to include the 2009 diagnostic impressions of Dr. C.S. Foster; the November 2010 VA optometrist opinion of Dr. D. Iandolo; and the May 2014 opinion of V.A. Cassano.   

The examiner(s) should review all of the Veteran's lay statements regarding his exposure to contaminated waters at Camp Lejeune as well as medical articles submitted by the Veteran and his attorney.

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All indicated testing should be conducted.  The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a SSOC should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  The SSOC should include laws and regulations that pertain to secondary service connection.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


